(Por la Corte, a propuesta del Juez Asociado Sr. Hutcliison.)
Bob cuanto, los únicos señalamientos de error son los siguientes:
“Primer error: La Hon. Corte de Distrito cometió manifiesto error al con-siderar las pruebas presentadas y dictar sentencia declarando sin lugar la de-manda en todas sus partes.
“Segundo error: La Hon. Corte de Distrito cometió error al condenar a la demandante al pago de las costas.”
PioR cuanto, si bien no encontramos que la corte inferior haya co-metido error manifiesto alguno en la apreciación de la prueba, ni haya abusado de su discreción al imponer al demandante el pago de las costas, sin embargo, creemos que del último pronunciamiento deben ser excluidos los honorarios de abogado:
PoR tanto, se modifica la sentencia apelada que dictó la Corte de Distrito de Mayagüez en marzo 8, 1929, en la parte referente a las costas para que lea como sigue: “y condenando además a la deman-dante a. satisfacer al demandado las costas del pleito, pero no los hono • rarios de abogado, los cuales quedan por la presente expresamente ex-cluidos de dichas costas”, y así modificada se confirma dicha sentencia.